PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


CHRISTOPHER BACON; D.B., the infant      
who sues by and through his mother
and next friend Vicki Beatty; VICKI
BEATTY; CITIZENS FOR FULL
ACCESS IN RICHMOND,
                 Plaintiffs-Appellees,
                  v.
CITY OF RICHMOND, VIRGINIA; L.
DOUGLAS WILDER, JR., in his official
capacity as Mayor of Richmond,
Virginia; CITY COUNCIL OF
RICHMOND, VIRGINIA,
              Defendants-Appellants,
SCHOOL BOARD OF THE CITY OF                 No. 06-1347
RICHMOND, VIRGINIA,
         Defendant-Amicus Curiae.


VIRGINIA MUNICIPAL LEAGUE; LOCAL
GOVERNMENT ATTORNEYS OF
VIRGINIA, INCORPORATED,
       Amici Supporting Appellants,
VIRGINIA OFFICE FOR PROTECTION AND
ADVOCACY, Commonwealth of
Virginia; PARALYZED VETERANS OF
AMERICA,
         Amici Supporting Appellees.
                                         
2                      BACON v. CITY OF RICHMOND



CHRISTOPHER BACON; D.B., the infant      
who sues by and through his mother
and next friend Vicki Beatty; VICKI
BEATTY; CITIZENS FOR FULL
ACCESS IN RICHMOND,
                Plaintiffs-Appellants,
                  v.
CITY OF RICHMOND, VIRGINIA; L.
DOUGLAS WILDER, JR., in his official
capacity as Mayor of Richmond,
Virginia; CITY COUNCIL OF
RICHMOND, VIRGINIA,
               Defendants-Appellees,
SCHOOL BOARD OF THE CITY OF                       No. 06-1594
RICHMOND, VIRGINIA,
         Defendant-Amicus Curiae.


VIRGINIA OFFICE FOR PROTECTION AND
ADVOCACY, Commonwealth of
Virginia; PARALYZED VETERANS OF
AMERICA,
        Amici Supporting Appellants,
VIRGINIA MUNICIPAL LEAGUE; LOCAL
GOVERNMENT ATTORNEYS OF
VIRGINIA, INCORPORATED,
        Amici Supporting Appellees.
                                         
           Appeals from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 Henry E. Hudson, District Judge.
                       (3:05-cv-00425-HEH)

                       Argued: November 29, 2006

                       Decided: January 23, 2007
                    BACON v. CITY OF RICHMOND                      3
     Before WILKINSON and DUNCAN, Circuit Judges, and
    Joseph R. GOODWIN, United States District Judge for the
     Southern District of West Virginia, sitting by designation.



Reversed by published opinion. Judge Wilkinson wrote the opinion,
in which Judge Duncan and Judge Goodwin joined.


                            COUNSEL

ARGUED: David J. Freedman, Assistant City Attorney, CITY
ATTORNEY’S OFFICE FOR THE CITY OF RICHMOND, Rich-
mond, Virginia, for Appellants/Cross-Appellees. Joseph J. Mueller,
WILMER, CUTLER, PICKERING, HALE & DORR, L.L.P., Boston,
Massachusetts, for Appellees/Cross-Appellants. ON BRIEF: Beverly
Agee Burton, Senior Assistant City Attorney, CITY ATTORNEY’S
OFFICE FOR THE CITY OF RICHMOND, Richmond, Virginia, for
Appellants/Cross-Appellees. David D. Hopper, COOK, HEYWARD,
LEE, HOPPER & FEEHAN, P.C., Richmond, Virginia; Cynthia D.
Vreeland, WILMER, CUTLER, PICKERING, HALE & DORR,
L.L.P., Boston, Massachusetts; Christopher Davies, WILMER, CUT-
LER, PICKERING, HALE & DORR, L.L.P., Washington, D.C., for
Appellees/Cross-Appellants. William D. Bayliss, Edward J. Dillon,
WILLIAMS MULLEN, P.C., Richmond, Virginia, for Amicus Curiae
School Board of the City of Richmond, Virginia. William S. Mai-
lander, Michael P. Horan, PARALYZED VETERANS OF AMER-
ICA, Washington, D.C., for Amicus Curiae Paralyzed Veterans of
America. Julie C. Kegley, Steven M. Traubert, COMMONWEALTH
OF VIRGINIA, Virginia Office for Protection and Advocacy, Rich-
mond, Virginia, for Amicus Curiae The Commonwealth of Virginia,
Virginia Office for Protection and Advocacy. L. Lee Byrd, Sharon E.
Pandak, Jeffrey H. Geiger, SANDS, ANDERSON, MARKS & MIL-
LER, P.C., for Amici Curiae Virginia Municipal League and Local
Government Attorneys of Virginia, Inc.
4                    BACON v. CITY OF RICHMOND
                              OPINION

WILKINSON, Circuit Judge:

   In this case we are asked to decide whether a city may be required
to fund a federal court order mandating the system-wide retrofitting
of city schools, under Title II of the Americans with Disabilities Act,
42 U.S.C. §§ 12131-34 (2000), without any determination that the
city discriminated against or otherwise excluded plaintiffs from its
services and activities. Recognizing the fundamental precept that rem-
edies may be imposed only upon a party judged liable for some harm,
we reverse the judgment of the district court. To impose a funding
obligation on the city in the absence of any underlying finding of lia-
bility would disrespect the long-standing structure of local govern-
ment and impair the Commonwealth’s ability to structure its state
institutions and run its schools.

                                   I.

   This case arises out of a settlement agreement in which the Rich-
mond City School Board agreed to retrofit fifty-six of its sixty school
buildings and to make approximately $23 million in capital improve-
ments over five years. Plaintiffs, primarily disabled school children
and their families, seek equal access to Richmond school buildings
and to the services, programs, and activities conducted therein. They
sued the Richmond City School Board as well as the City of Rich-
mond, the Richmond City Council, and the Mayor of Richmond under
Title II of the Americans with Disabilities Act, 42 U.S.C. §§ 12131-
34 (2000), Section 504 of the Rehabilitation Act, 29 U.S.C. § 794
(2000), and the Virginians with Disabilities Act, Va. Code Ann.
§ 51.5-1 et seq. (2005). Plaintiffs alleged that fifty-six of Richmond’s
sixty public schools violated the ADA’s structural accessibility guide-
lines and requested system-wide injunctive relief.

   The schools at issue here were constructed prior to 1992, the year
that the ADA became effective. In 1992, the School Board commis-
sioned an architectural study to evaluate structural compliance with
the ADA. This study revealed accessibility barriers and recommended
a series of retrofitting projects designed to bring pre-1992 buildings
into compliance with Title II. The school system made various
                     BACON v. CITY OF RICHMOND                        5
improvements to Richmond Public School buildings but did not fully
implement the 1992 study.

   In 2004, the School Board commissioned Trice Architects to con-
duct a second ADA compliance study. In its January 2005 report,
Trice Architects identified a variety of barriers to access, including a
lack of wheelchair ramps, elevators, handrails, and wheelchair-
accessible bathrooms. After receiving the study, the School Board
formed an ADA Subcommittee that developed a three-year remedia-
tion plan and called for ADA-related capital improvements beginning
in the 2005-06 school year.

   On May 31, 2005, the City Council adopted its 2006 capital
improvements budget. That budget allocated $2 million in capital
improvement funds to the Richmond Public Schools for fiscal year
2006 and $21.6 million over the next five years. Plaintiffs filed suit
on June 14, 2005. They argued that the budget provided almost no
funding to correct the school’s disability accommodation deficiencies.
For its part, the City contended that the School Board failed to bring
the ADA noncompliance to its attention in a timely fashion and also
that the School Board had surplus capital funds sufficient to fund the
first year of ADA remediation.

   After the district court denied defendants’ motions to dismiss plain-
tiffs’ ADA and Rehabilitation Act claims, Bacon v. City of Richmond,
386 F. Supp. 2d 700, 706-08 (E.D. Va. 2005), the School Board set-
tled with plaintiffs. The School Board first conceded that the Rich-
mond Public Schools did not comply with federal and state disability
laws. It then agreed with plaintiffs that the appropriate remedy was
to "bring the Richmond Public Schools into compliance with the Dis-
ability Laws" by executing the remediation plan proposed by the
ADA Subcommittee within five years. The School Board also agreed
to pay $45,000 in attorneys’ fees and costs and to "use its best efforts
to obtain the funding necessary to fully implement [the Settlement]
Agreement." The Settlement Agreement, however, provided that the
School Board’s obligations were "contingent on" the School Board
"receiving funding from the City of Richmond."

  The City and plaintiffs then filed cross-motions for summary judg-
ment. The City contended that, because Virginia law vests the School
6                     BACON v. CITY OF RICHMOND
Board with exclusive control over City schools, it was not responsible
for the ADA violations. Plaintiffs maintained that since the City pro-
vided capital funding to the Richmond schools it was critical to the
Settlement Agreement and thus a necessary party. The district court
agreed with plaintiffs. It granted summary judgment in their favor and
ordered the City to "ensure that the Richmond City Public Schools
become ADA-compliant" within five years. Bacon v. City of Rich-
mond, 419 F. Supp. 2d 849, 855 (E.D. Va. 2006) [hereinafter Bacon
II]. In this connection, the district court imposed upon the City a fund-
ing obligation, directing the City to make "a reasonable, good faith
appropriation to the School Board in the normal course of the budget
process, sufficient to enable ADA compliance within the specified
time frame." Id. The district court denied plaintiffs’ subsequent peti-
tion for attorneys’ fees. Both parties now appeal.

   We review the district court’s grant of summary judgment de novo
resolving all doubts and inferences in favor of the non-moving party.
Rodriguez v. Smithfield Packing Co., 338 F.3d 348, 354 (4th Cir.
2003). When faced with cross-motions for summary judgment, we
consider "each motion separately on its own merits to determine
whether either of the parties deserves judgment as a matter of law."
Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003) (internal
quotations omitted). Although decisions relating to injunctive relief
are normally reviewed for abuse of discretion, the court’s review is
de novo where the disputed issue is a question of law. Va. Carolina
Tools, Inc. v. Int’l Tool Supply, Inc., 984 F.2d 113, 116 (4th Cir.
1993) (quoting Thornburgh v. Am. Coll. of Obstetricians & Gynecolo-
gists, 476 U.S. 747, 757 (1986)).

                                   II.

   Our legal system is built on the foundational principle that reme-
dies are a means of redressing wrongs. As the Supreme Court has
long made clear, a remedy must be tailored to a violation. See, e.g.,
Swann v. Charlotte-Mecklenburg Bd. of Ed., 402 U.S. 1, 16 (1971).
"As with any equity case, the nature of the violation determines the
scope of the remedy." Id. Remedies, in other words, do not exist in
the abstract; rather, they flow from and are the consequence of some
wrong. At its most basic, this principle limits the reach of judicial
decrees to parties found liable for a legal violation. See id.
                      BACON v. CITY OF RICHMOND                        7
   The Supreme Court’s decision in Milliken v. Bradley is instructive.
In that case, the Supreme Court held it beyond the limits of judicial
power to interfere with the operation of entities that have not violated
plaintiff’s rights. Milliken v. Bradley, 418 U.S. 717, 744-45 (1974)
[hereinafter Milliken I]. Accordingly, the Court vacated the interdis-
trict desegregation order at issue there precisely because it contem-
plated "restructuring the operation of local governmental entities that
were not implicated in any constitutional violation." Hills v.
Gautreaux, 425 U.S. 284, 296 (1976) (interpreting Milliken I, 418
U.S. 717 (1974)). In sum, a legal violation is a "necessary predicate
for the entry of a remedial order." Id. at 297.

   Recognizing the ancient maxim that an entity may not be made the
subject of a remedial decree absent some finding of liability, courts
— since the days of Marbury v. Madison — have viewed remedial
questions as the second prong of a two-step inquiry. A court first
determines whether this defendant has wronged this plaintiff. Only if
this antecedent inquiry is answered in the affirmative does the court
speak to the remedial issue, asking "2d. If [plaintiff] has a right, and
that right has been violated, do the laws of [t]his country afford him
a remedy?" Marbury v. Madison, 5 U.S. (1 Cranch) 137, 154 (1803).
Preserving the link between remedies and violations is not only a mat-
ter of avoiding unfair impositions on a party. It also expresses an
important separation of powers principle, ensuring that court edicts
are grounded in the requirements of law and not in notions of judicial
policy. Court-ordered decrees therefore "exceed appropriate limits"
when they are "imposed upon governmental units that were neither
involved in nor affected by" the violation. Milliken v. Bradley, 433
U.S. 267, 282 (1977) [hereinafter Milliken II].

   We thus return to these first principles. For plaintiffs to prevail on
their Title II claim, they must prove that some action attributable to
the City caused them to "be excluded from participation in or be
denied the benefits of the services, programs or activities of a public
entity, or be subjected to discrimination by any such entity," here the
Richmond Public Schools. See 42 U.S.C. § 12132.

                                  III.

  Title II and its sister provisions implement Congress’ "clear and
comprehensive national mandate for the elimination of discrimination
8                     BACON v. CITY OF RICHMOND
against individuals with disabilities." See 42 U.S.C. § 12101(b)(1). A
statutory violation is not limited to a finding of discriminatory intent.
Rather, Title II prohibits discriminating against disabled persons in
two ways. The provision first bars the exclusion of otherwise quali-
fied persons with a disability from participating in or "receiving the
benefits of the services, programs or activities of a public entity." Id.
§ 12132. It also bars a public entity from discriminating against an
individual on the basis of disability. Id. To repeat, to prevail under
Title II of the ADA plaintiffs must show either "that [they] w[ere]
excluded from participation in, or denied the benefits of, a program
or service offered by a public entity, or subjected to discrimination by
that entity." Constantine v. Rectors & Visitors of George Mason
Univ., 411 F.3d 474, 499 (4th Cir. 2005) (emphasis added).

   The district court in this case did not find that the City excluded
plaintiffs from receiving the benefits of its services or programs or
that the City had in any way discriminated against plaintiffs. To the
contrary, the district court began by noting that it had "no intention
of conducting a fault-finding inquiry." Bacon II, 419 F. Supp. 2d at
854. The court then found that Virginia’s General Assembly had
vested the School Board — "an independent municipal agency" —
with "direct statutory accountability for compliance" with federal and
state disability laws, id. at 855; that the School Board "directly con-
trols" capital improvement projects, like the ADA remediation at
issue here, id. at 854; and that the School Board alone decides how
to allocate its budget, id. These findings led the court, in denying
plaintiffs’ motion for attorneys’ fees, to conclude: "From a purely
statutory perspective, the responsibility for compliance [with federal
disability laws] resided with the City School Board, which has the
duty to physically maintain the City schools. It was the School Board
that breached its specific duty of compliance in this case." J.A. 4109.
Accordingly, the district court properly found "no fault with the City."
J.A. 4110.

   Despite all this, the district court granted summary judgment to
plaintiffs. The court ordered the City to "ensure that the Richmond
City Public Schools become ADA-compliant within [five years]," and
to provide "a reasonable, good faith appropriation to the School Board
in the normal course of the budget process, sufficient to enable ADA
compliance within the specified time frame." Bacon II, 419 F. Supp.
                      BACON v. CITY OF RICHMOND                         9
2d at 855. The district court reasoned that since the City provided
funding to the Richmond schools it was a necessary party; thus evi-
dence neither of fault nor of discrimination was "necessary to obtain
equitable remedies under the ADA." Id. at 854.

  We disagree. The district court’s remedial order undermines the
basic precept of law discussed above: that remedies may be imposed
only on responsible parties. Injunctive relief may not issue where, as
here, the City played no part in depriving any plaintiff of the rights
guaranteed by the ADA. See Rizzo v. Goode, 423 U.S. 362, 377
(1976). To impose responsibility in the absence of fault and causation
would stretch the law of remedies beyond limit. As for Title II, it can-
not be read to impose strict liability on public entities that neither
caused plaintiffs to be excluded nor discriminated against them. A
remedy unmoored to any finding of fault is not a remedy at all and
we must therefore reverse the judgment.

                                   IV.

                                   A.

   Plaintiffs contend nonetheless that fault is irrelevant because the
City provides capital funding to the Richmond Public Schools. Plain-
tiffs thus hitch their wagon to the district court’s finding that the City
by virtue of its "power of the purse" bears some responsibility for cor-
recting the ADA violations in the Richmond Public Schools. See
Bacon II, 419 F. Supp. 2d at 854. But using the City’s status as a
funder to impose responsibility — in the express absence of fault and
causation — presents several difficulties.

                                    1.

  First, the City exercises no operational control over City school
buildings or school services and activities. Virginia law vests the
School Board with exclusive authority over Richmond’s public
schools. Article VIII, section 7, of the Virginia Constitution provides,
"The supervision of the schools in each school division shall be
vested in a school board." Va. Const. art. VIII, § 7; see also Under-
wood v. Henry County Sch. Bd., 427 S.E.2d 330, 333 (Va. 1993);
10                     BACON v. CITY OF RICHMOND
Bristol Va. Sch. Bd. v. Quarles, 366 S.E.2d 82, 88 (Va. 1988). The
Virginia Code implements this provision by establishing the Com-
monwealth’s school boards as independent corporate bodies, Va.
Code Ann. § 22.1-71, "given the responsibility by law of establishing,
maintaining and operating the school system," Bd. of Supervisors v.
County Sch. Bd. of Chesterfield County, 28 S.E.2d 698, 702 (Va.
1944); see also Va. Code Ann. § 22.1-79(2)-(3).

   The School Board’s operational authority over school property and
programs is set forth in some detail. School boards must ensure that
schools are "conducted according to law," Va. Code Ann. § 22.1-
79(2), "[c]are for, manage and control" school property, id. § 22.1-
79(3), and "provide for the erecting, furnishing, equipping, and nonin-
structional operating of necessary school buildings and appurte-
nances," id. The School Board’s independence is further illustrated by
its statutory authority to sue and be sued, id. § 22.1-71, hire employ-
ees, id. §§ 22.1-293, 22.1-295, insure school property and personnel,
id. § 22.1-84, and pay claims, id. § 22.1-122. In short, "[t]he power
to operate, maintain and supervise public schools in Virginia is, and
has always been, within the exclusive jurisdiction of the local school
boards." Bradley v. Sch. Bd. of Richmond, 462 F.2d 1058, 1067 (4th
Cir. 1972).1

   In stark contrast, the City of Richmond has no power to make
physical changes to school buildings or control the day-to-day opera-
tion of local school buildings and their services and programs. With
  1
    Virginia Code section 22.1-94 gives local governing bodies the
authority to appropriate funds into "major classification" categories. And
while the school board must expend classified funds "in accordance with
such classifications," id. § 22.1-89, the City is without power to earmark
funds for a particular project like ADA remediation. Sch. Bd. of Chester-
field County, 28 S.E.2d at 705; see also Va. Code Ann. §§ 22.1-94, 22.1-
115.
   Plaintiffs make much of the distinction between capital and other
funds: they argue that the City is a necessary party because it is the "only
viable source of capital improvements funding." But plaintiffs have iden-
tified no legal reason why the School Board cannot use other nonclassi-
fied funds received from the City or indeed funds received from the state
or federal government for ADA remediation.
                      BACON v. CITY OF RICHMOND                         11
the exception of raising taxes and providing funding, the City is not
"charged by law with the establishment, maintenance and operation
of the public school system." Sch. Bd. of Chesterfield County, 28
S.E.2d at 702. It cannot dictate school services or programs. Indeed,
the City cannot specify how the funds it appropriates to City schools
may be spent: "[T]he exclusive right to determine how [appropriated
funds] shall be spent is in the discretion of the school board so long
as they stay within the limits set up in the budget." Id. at 705. To
impose funding liability thus places the City between a rock and a
hard place: The City must "ensure that the City schools become
ADA-compliant within [five years]," but is powerless to control the
expenditure of school funds.

   The district court in this case noted, but failed to heed, the Com-
monwealth’s decision to place primary responsibility for Virginia
schools in the hands of local school boards. Instead, in an order that
runs counter to the basic structure of Virginia law, the court made the
City liable for funding. But this assumes that the City has the discre-
tionary authority that could lead to a statutory infraction. For it is only
the exercise of discretion in school operations that can result in a Title
II violation. In short, the remedial order issued here ascribes to the
City a discretionary function which local law precludes.

   Such an ascription has profound implications. A State has near ple-
nary authority to allocate governmental responsibilities among its
political subdivisions. This power to structure its internal government
is among those reserved to the Commonwealth by the Tenth Amend-
ment. See, e.g., Bradley, 462 F.2d at 1068. Needless to say, the fed-
eral court must in turn respect a State’s division of responsibility.

   Federal courts must tread with especial caution where, as here, a
State’s paramount interest in educating its children is at stake. Local
control over the operation of public schools is one of our nation’s
most deeply rooted traditions — and for good reason. "[L]ocal auton-
omy has long been thought essential both to the maintenance of com-
munity concern and support for public schools and to [the] quality of
the educational process." Milliken I, 418 U.S. at 741-42. School
authorities are granted substantial authority to formulate educational
policy because they must balance so many competing interests. They
are more in tune with educational exigencies — for example, the
12                    BACON v. CITY OF RICHMOND
competing needs for more labs, additional classrooms, new buildings,
and repairs — than are federal courts. Thus, even where appropriate,
"[r]emedial judicial authority does not put judges automatically in the
shoes of school authorities whose powers are plenary." Swann, 402
U.S. at 16. Before a federal court may recalibrate the State’s basic
system of educational governance and conflate the functions of two
very different entities, it must "take into account the interests of state
and local authorities in managing their own affairs." Milliken II, 433
U.S. at 281.

   To be sure, the States’ near plenary power over political subdivi-
sions may not be used as a subterfuge to avoid statutory or constitu-
tional obligations. Gomillion v. Lightfoot, 364 U.S. 339, 347 (1960).
If state or local governments were to conspire to immunize them-
selves from ADA or other claims by dividing operational control and
funding authority this would, of course, be evidence of discrimina-
tion. See, e.g., United States v. Bd. of Educ. of Chicago, 11 F.3d 668,
673-74 (7th Cir. 1993); James v. Duckworth, 170 F. Supp. 342, 346-
47 (E.D. Va. 1959), aff’d, 267 F.2d 224, 228 (4th Cir. 1959). If the
City of Richmond "is at fault, it can be punished or enjoined; but a
faultless third party cannot be." Bd. of Educ. of Chicago, 11 F.3d at
674.

   In the case at hand, however, the separate corporate bodies estab-
lished by Virginia law are no subterfuge; they were not intended to
circumvent any federally created right. To the contrary, Virginia’s
longstanding division of authority serves legitimate state purposes.
Virginia could certainly have concluded that to entrust the School
Board and the City with the same responsibilities vis-a-vis education
would be like one too many cooks stirring the broth. For the City to
"exercise a large amount of control over the operation of the school
system," would result in "a serious division of authority, which it
would not seem the legislature would have intended." Sch. Bd. of
Chesterfield County, 28 S.E.2d at 702. Such a system — with its
overlapping jurisdiction, and finger pointing, and turf fighting —
could lessen the accountability of public officials and decrease the
transparency of school decisions. Virginia sought long before enact-
ment of the ADA to avoid this morass through the creation of separate
entities, and plaintiffs’ invitation to blur the lines of educational
authority must be declined.
                      BACON v. CITY OF RICHMOND                        13
                                    2.

   Plaintiffs’ claim that the City alone bears financial responsibility
for ADA noncompliance by virtue of its status as a funder of the local
school system overlooks the fact that the Richmond School Board
receives funding from other sources. Under Virginia Code § 22.1-88,
the School Board draws on three main sources for the support and
maintenance of its schools: state funds, federal funds, and local funds.
To single out the City for responsibility when it is but one source of
funds not only raises serious equitable concerns, but also demon-
strates the breadth of the district court’s theory of funding liability.
Title II defines "public entity" to include "any State or local govern-
ment." 42 U.S.C. § 12131(1)(A). Insofar as the district court relied
upon the City’s "power of the purse" to impose a remedy here, there
is nothing to distinguish the City from state funding sources. But a
State is not a necessary party based solely on its decision to fund
schools. See, e.g., King v. Pine Plains Cent. Sch. Dist., 918 F. Supp.
772, 782 (S.D.N.Y. 1996) (New York State Department of Social Ser-
vices was not a necessary party because, based on defendant’s reason-
ing, "any number of state and federal agencies that are involved in
funding the education of disabled children would be necessary par-
ties").

   To make funding entities responsible for the statutory violations of
funding recipients would stretch the contours of Title II. Title II does
not contemplate funding liability for an independent public entity that
neither controls the challenged services nor discriminated against
plaintiffs because of disability. It does not impose guarantor liability
or make funding entities ADA insurers for funding recipients. To the
contrary, the plain text of Title II limits responsibility to public enti-
ties that discriminate against or exclude persons with disabilities from
the services, programs, or activities administered by the entity. Sec-
tion 12132 provides that "no qualified individual with a disability
shall, by reason of such disability, be excluded from participation in
or be denied the benefits of the services, programs, or activities of a
public entity, or be subjected to discrimination by any such entity." 42
U.S.C. § 12132 (emphasis added). To hold that a city or State by vir-
tue of its funding authority is liable for injury caused solely by a sepa-
rate and independent corporate body is a novel and unprecedented
theory. It would also expose many different entities to extensive lia-
14                    BACON v. CITY OF RICHMOND
bility. For it will be the rare case where plaintiff will be unable to
identify a source of outside funding.

   Plaintiffs’ theory of pass-through liability again upsets the balance
of Virginia law. A grantor is not required to anticipate — on pain of
liability — every sort of debt that its grantee might incur. To impose
such a requirement here would be counterproductive from the stand-
point of local schools. First, it might discourage funding. Funding
entities compelled to anticipate every conceivable liability might be
more cautious and circumspect about funding decisions, particularly
where, as here, a city had no control over how its funds were spent.
Second, an inordinate amount of red tape would be generated while
experts and actuaries calculated the risks involved in the operation of
local schools. This new regime, supplanting the established relation-
ship of remedies to violations, would only burden funding for public
education and undermine the public interest.

                                   3.

   Finally, plaintiffs’ theory of funding liability would work a change
in litigation incentives. No longer would settlement agreements be
conducted at arms-length. Rather, armed with the knowledge that a
third-party funder would be on the hook, administrators would have
diminished reason to dispute liability. Plaintiffs could present wish
lists for the system-wide remediation of schools, prisons, or other
state functions and facilities. Administrators could then concede lia-
bility far in excess of statutory or constitutional requirements on the
assumption that someone else would always pay. To so restructure lit-
igation incentives might result in sweetheart consent decrees and set-
tlement agreements that fail to reflect the arms-length bargaining
upon which our legal system depends. But settlement agreements are
"not to be used as a device by which A and B, the parties to the
decree, can (just because a judge is willing to give the parties’ deal
a judicial imprimatur) take away the legal rights of C, a nonparty."
Bd. of Educ. of Chicago, 11 F.3d at 673.

                                   B.

   Plaintiffs also argue that the City can be held liable because it owns
the disputed school buildings and because it uses those buildings for
                      BACON v. CITY OF RICHMOND                       15
certain recreational programs and civic events. Title II, however,
speaks not of ownership but of accessibility to "services, programs or
activities." 42 U.S.C. § 12132. Where, as here, a city does not exer-
cise any control over challenged services and activities, it is difficult
to see how Title II applies. Had Congress wished to impose liability
on public entities who own non-accessible buildings it could easily
have said so. Title III, for example, imposes liability on both owners
and operators of non-accessible public accommodations. 42 U.S.C.
§ 12182(a) ("No individual shall be discriminated against on the basis
of disability . . . by any person who owns, leases (or leases to), or
operates a place of public accommodation.") (emphasis added). We
must, of course, interpret Title II in accordance with what Congress
has said.

   Furthermore, under Virginia law, the City of Richmond is vested
with bare legal title and thus the owner of school buildings in name
only. Equitable title to school property rests in the hands of the
School Board. It is the School Board that is "vested with the exclusive
control of all school property . . . both real and personal." Sch. Bd.
of Chesterfield County, 28 S.E.2d at 704; see also Va. Code Ann.
§ 22.1-125. This is true even where legal "title to such property is
vested . . . in . . . a city." Va. Code Ann. § 22.1-125.B. Likewise, the
School Board is the legal entity charged with the care, management,
and control of school property. Id. § 22.1-79(3).

   Nor are the City’s limited functions at the Richmond Public
Schools — such as the recreational programs offered by the Depart-
ment of Parks, Recreation and Community Facilities — at issue in
this case. Although plaintiffs challenged accessibility to City events
at the summary judgment stage, they failed to provide any evidence
of several elements of a Title II prima facie case: that (1) they were
qualified to participate in the challenged events and programs, and (2)
were "excluded from participation in or denied the benefits of such
service, program, or activity." Constantine, 411 F.3d at 498.

  Even if plaintiffs had established a prima facie case with respect to
City events conducted at the Richmond Public Schools, the district
court’s chosen remedy ignores settled law. The system-wide retrofit-
ment envisioned by the district court here does not comport with the
Supreme Court’s repeated mandates that injunctions must "be used
16                    BACON v. CITY OF RICHMOND
sparingly, and only in a clear and plain case," Irwin v. Dixon, 50 U.S.
(9 Howard) 9, 33 (1850), and that "the nature of the violation deter-
mines the scope of the remedy," Swann, 402 U.S. at 16. The ADA’s
implementing regulations state: "A public entity is not required to
make structural changes in existing facilities where other methods are
effective in achieving compliance." 28 C.F.R. § 35.150(b)(1) (2006).
It is easy to envision a more narrowly tailored, and, thus more appro-
priate, means of curing inaccessibility to City events than the system-
wide retrofitment of fifty-six school buildings. The City might, for
example, be compelled to host such activities at locations that do not
feature architectural barriers. See id.

   Finally, plaintiffs claim that equitable remedies do not require any
finding of fault under the ADA. We note at the outset that this court
has never endorsed different liability standards based on the type of
ADA remedy sought — and no such dichotomy can be found in Title
II’s text. In any case, while the Ninth Circuit has suggested that "equi-
table remedies for violations of the ADA are available regardless of
a defendant’s intent," Midgett v. Tri-County Metro. Transp. Dist., 254
F.3d 846, 851 (9th Cir. 2001), that case did not go so far as to hold
that a defendant who neither controls the challenged functions nor
engages in any sort of discrimination may nevertheless be compelled
to comply with a federal court order.

                                   V.

   None of this means that plaintiffs are without recourse. The School
Board is, as noted, an independent corporate body with the authority
to sue and be sued, to settle claims, and to enter into contractual
arrangements. Va. Code Ann. §§ 22.1-71, 22.1-122. As with any con-
tract, settlement agreements are generally enforceable against any sig-
natory, including school boards. Thus the settlement terms ultimately
reached by plaintiffs and the School Board as a result of arms-length
negotiation are obligations on the part of the School Board.2 Like-
  2
   We say ultimately because the January 2006 Settlement Agreement
was a contingent one, providing that the School Board’s obligations
depended on "the School Board receiving funding from the City of Rich-
mond." We express no view as to whether this contingency has or has
not been fulfilled.
                        BACON v. CITY OF RICHMOND                           17
wise, litigated judgments where liability and remedy are tailored to
statutory requirements become legal obligations. Once School Board
obligations are fixed in such fashion, the School Board can present —
as with any other legal obligation or educational need — whatever
ADA duties it has not only to the City but also to other funding enti-
ties.

   There are many reasons to suppose that the City will not leave the
School Board to struggle with its legal obligations or educational
needs alone. Providing its constituents with a quality public education
system is perhaps the City’s most critical task. Thus City residents —
the ultimate arbiters of electoral outcomes and consumers of City
schools — have much to lose if funding is not forthcoming for educa-
tional needs. Indeed, under Virginia Code section 22.1-95, the City is
"authorized, directed and required to raise money" to meet the Stan-
dards of Quality promulgated by the State Board of Education. See
Va. Code Ann. §§ 22.1-95, 22.1-253.13:1, et seq.

   For the federal courts to impose funding obligations upon the City
in the absence of underlying legal violations simply short- circuits the
legal and political process that states have put into place for the sup-
port of public schools. Law gives us no license to supplant these
structures of self-governance with decrees writ large. See Missouri v.
Jenkins, 515 U.S. 70, 102 (1995). For reasons stated heretofore, we
reverse and vacate the judgment of the district court. On remand, the
district court should enter summary judgment in favor of the City.3
  3
   With respect to plaintiffs’ other claims, the district court also made no
findings that the City was liable for any statutory violation. Further,
plaintiffs do not argue that the City receives education funds from either
the federal or state government. Nor do plaintiffs dispute that both fed-
eral and state education funds flow directly to the School Board — the
entity responsible, under Virginia law, for ensuring that City schools
comply with state and federal disability law. See, e.g., Bentley v. Cleve-
land County Bd. of County Comm’rs, 41 F.3d 600, 603 (10th Cir. 1994)
(noting that the Rehabilitation Act requires "a sufficient nexus between
the federal funds and the discriminatory practice"); Schroeder v. City of
Chicago, 927 F.2d 957, 962 (7th Cir. 1991) (noting that amendments to
the Rehabilitation Act were not "intended to sweep in the whole state or
local government, so that if two little crannies . . . of one city agency . . .
18                     BACON v. CITY OF RICHMOND
                                                              REVERSED

discriminate, the entire city government is in jeopardy of losing its fed-
eral financial assistance").
   Because we reverse the district court’s order granting summary judg-
ment to plaintiffs and find that summary judgment should be entered in
favor of the City we uphold the district court’s denial of plaintiffs’ peti-
tion for attorneys’ fees. See Hensley v. Eckerhart, 461 U.S. 424, 429
(1983) (party must prevail to be awarded attorneys’ fees).